                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

DAVID REYNA MARTINEZ, #1294730,                    §

                                                   §
                Petitioner,
                                                   §   CIVIL ACTION NO. 6:17-CV-00406-RC
v.
                                                   §
DIRECTOR, TDCJ-CID,
                                                   §
                Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled civil action was referred to United States Magistrate Judge John D.

Love pursuant to 28 U.S.C. § 636. On February 20, 2019, the Magistrate Judge issued a

Report and Recommendation (Doc. No. 19), recommending that the above-styled

application for the writ of habeas corpus of Petitioner David Reyna Martinez(“Petitioner”) be

dismissed with prejudice and Petitioner be denied a certificate of appeal sua sponte. Petitioner,

proceeding pro se and in forma pauperis, filed Objections (Doc. No. 25) to the Report and

Recommendation. The Court reviews de novo the portions of the Magistrate Judge’s findings to

which objections have been raised. 28 U.S.C. § 636(b)(1). Having reviewed the Magistrate Judge’s

findings and Plaintiff’s objections, the Court OVERRULES Plaintiff’s Objections (Doc. No. 25)

and ADOPTS the Magistrate Judge’s Report and Recommendation (Doc. No. 19) as the findings

of the Court.

                                  STANDARD OF REVIEW

       The Court reviews the objected to portions of the Magistrate Judge’s Report and

Recommendation de novo. See Fed. R. Civ. P. 72; 28 U.S.C. § 636(b)(1) (“A judge of the court



                                               1
shall make a de novo determination of those portions of the report or specified proposed findings

and recommendations to which objection is made.”). A court conducting a de novo review

examines the entire record and makes an independent assessment under the law. Douglass v.

United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded by statute on

other grounds, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

                                           DISCUSSION

         In his petition for a writ of habeas corpus, Petitioner seeks to challenge his punishment

imposed pursuant to a disciplinary proceeding. At the disciplinary hearing, a disciplinary hearing

officer found Petitioner guilty of the offense of defeating mechanical restraints or defeating a

secure cell. In his Report and Recommendation, the Magistrate Judge found that although a loss

of good time credits coexisting with Petitioner’s eligibility for release on mandatory supervision

triggers dues process considerations, the record demonstrates that the disciplinary proceeding

satisfied all necessary requirements of procedural due process. Accordingly, the Magistrate Judge

recommended that the petition for a writ of habeas corpus be dismissed. (Doc. No. 19.)

         Petitioner argues that surveillance video footage will show that at the time of the incident,

the cell door was left open by officers and the accusing officer was violating internal TDCJ policies

because he left his duty post. Petitioner further argues that subsequent to the incident leading to

the disciplinary proceeding, TDCJ fixed or replaced doors on all cells in the Michael Unit because

they would not lock or close properly. While this evidence may be relevant is assessing the factual

circumstances of the original incident, this evidence does not show how Petitioner was allegedly

not provided with procedural due process. Thus, these bases do not provide a reason entitling

Petitioner to federal habeas relief.




                                                  2
       Next, Petitioner argues his due process rights were violated because the “Attorney General

of Texas will use a disciplinary report, hearing tape, videotaping officers, staff and other inmate’s

statement to get a indictment of a inmate.” The Court is unclear of Petitioner’s specific basis for

his argument on this ground. Nothing in the record addresses any related indictment and Petitioner

fails to clearly explain the connection of any alleged indictment to the instant case.

       Next, Petitioner argues that because TDCJ uses “good time credits” as compensation for

labor, Petitioner is entitled to due process protections when deprived of good time credits. In his

Report, the Magistrate Judge correctly recognized that the loss of good time credits may trigger a

requirement for due process protections. The Magistrate Judge, however, ultimately concluded

that Petitioner’s disciplinary proceeding satisfied all necessary requirements of procedural due

process. Petitioner’s objection of this basis fails to explain how Respondent failed to comply with

the necessary procedural due process requirements.

       Finally, Petitioner objects to the April 5, 2019 deadline to submit objections ordered by the

Magistrate Judge. Petitioner argues his unit was on lockdown and he did not have adequate time

to prepare a response. On February 20, 2019, the Magistrate Judge issued his Report and

Recommendation. (Doc. No. 19.) Petitioner acknowledged receipt on March 5, 2019. (Doc. No.

23.) Petitioner requested a 60-day extension of time to file objections. (Doc. No. 21.) The Court

granted this request in part and ordered Petitioner to file his objections by April 5, 2019. (Doc. No.

22.) The Court finds Petitioner was provided with sufficient time to prepare and submit objections

for the Court’s consideration.

       Accordingly, the Court finds that the Magistrate Judge appropriately recommended that

the above-styled application for the writ of habeas corpus be dismissed.




                                                  3
                                      CONCLUSION

          Having made a de novo review of the objected-to portions of the Report and

Recommendation (Doc. No. 19), the Court finds that Plaintiff’s Objections (Doc. No. 25) should

be OVERRULED and the Magistrate Judge’s Report (Doc. No. 19) should be ADOPTED.

Petitioner’s application for the writ of habeas corpus is DISMISSED WITH PREJUDICE. The

Court FURTHER ORDERS that Petitioner Martinez be DENIED a certificate of appeal sua

sponte.

             So ORDERED and SIGNED May 10, 2019.




                                                  ____________________________
                                                   Ron Clark, Senior District Judge




                                              4
